EXHIBIT UNITED STATES BANKRUPTCY COURT DISTRICT OF DELAWARE Chapter 11 In Re:Advanta Corp., et al. Case No. 09-13931 (KJC) Debtors Reporting Period: December 1, 2009 to December 31, MONTHLY OPERATING REPORT Required Documents Form No. Document Attached Explanation Attached Affidavit/Supp. Attached Schedule of Cash Receipts and Disbursements MOR-1 X Bank Reconciliation (or copies of debtors bank reconciliations) MOR-1a X Schedule of Professional Fees Paid MOR-1b X Copies of bank statements Cash disbursements journals X Statements of Operations For the Reporting Period MOR-2a X For the Period from Petition Date through End of Reporting Period MOR-2b X Balance Sheets As of End of Current Reporting Period MOR-3a X As of Petition Date MOR-3b X Status of Postpetition Taxes MOR-4 X X Copies of IRS Form 6123 or payment receipt Copies of tax returns filed during reporting period Summary of Unpaid Postpetition Debts MOR-4 X Listing of aged accounts payable MOR-4 X Accounts Receivable Reconciliation and Aging MOR-5 X Debtor Questionnaire MOR-5 X X I declare under penalty of perjury (28 U.S.C. Section 1746) that this report and the attached documents are true and correct to the best of my knowledge and belief. /s/ Philip M. Browne 1/29/10 Signature of Authorized Individual* Date Philip M. Browne Chief Financial Officer Printed Name of the Authorized Individual Title of Authorized Individual * Authorized individual must be an officer, director or shareholder if debtor is a corporation; a partner if debtor is a partnership; a manager or member if debtor is a limited liability company. MOR-1a United States Bankruptcy Court District of Delaware Chapter 11 In Re: Advanta Corp., et al. SCHEDULE OF CASH RECEIPTS AND DISBURSEMENTS Case No. 09-13931 (KJC) Debtors Reporting Period: December 1, 2009 to December 31, Debtor Advanta Corp. Advanta BusinessServicesHolding Corp. Corp. Pledge AdvantaService Corp. Advanta BusinessServices Corp. Advanta SharedServices Corp. AdvantaFinance Corp. Advanta MortgageHolding Co. Corp. USA Cash - Beginning of Reporting Period $ 102,173,910 $ 5,817 $ 57,677 $ 1,644 $ 842,656 $ 542,274 $ 4,990 $ 90 $ 49,990 Receipts Receivable Receipts 2,665,072 - Class D Interest - 190,456 - Investment Receipts 2,631 - Reimbursements - - C/O Sale 147,823 - Mgmt Fee 216,273 1,350,470 Misc Receipts 116,902 9,667 Tax Refund 1,469,206 - Payroll Transfer from Non-Debtor A 496,397 - Total Receipts 5,114,305 190,456 - - - 1,360,136 - - - Unrealized gain / (loss) on investment (22,312 ) Transfers In / (Out) B (23,652,131 ) 25,000,000 (57,677 ) - - (1,238,195 ) - - - Disbursements Salaries & Wages A 1,064,903 - Tax & Fringe 260,116 129,117 Other Employee Benefits 18,785 - 401K Funding 20,637 - Office Rental 207,587 - Business Taxes / Licenses 33,450 - Consultant Fees 59,931 - PA Sales Tax 418 - Parent Funding Fees 163,169 - Bank Service Charge 247 10 180 Telecommunications 18,172 - Travel & Entertainment 40,858 - Repair, Maintenance & Supplies 171,794 - Equipment Rental 12,056 - Office Supplies 1,609 - Postage 18,531 - Utilities 54,296 - Other Miscellaneous 50,262 - Redi Reserve - - Total Disbursements 2,196,821 10 - - - 129,297 - - - Net Cash Flow (20,734,647 ) 25,190,446 (57,677 ) - - (7,356 ) - - - Cash - End of Reporting Period $ 81,416,951 $ 25,196,263 $ - $ 1,644 $ 842,656 $ 534,918 $ 4,990 $ 90 $ 49,990 Notes: A. Payroll is funded and distributed out of one account within Advanta Corp. for both the debtor and non-debtor entities. Receipts from non-debtor entities are $829,293 while distributions from non-debtor entities are $496,208. B. Transfers In/Out do not net to zero in total due to an account closure near month-end. The $6,296 check for the balance was not received by December 31, 2009 and was depositedin January MOR-1 United States Bankruptcy Court District of Delaware Chapter 11 In Re: Advanta Corp., et al. SCHEDULE OF CASH RECEIPTS AND DISBURSEMENTS Case No. 09-13931 (KJC) Debtors Reporting Period: December 1, 2009 to December 31, Debtor AdvantaInvestment Corp. Advanta AutoFinance Corp. AdvantaAdvertising Inc. AdvantaCredit CardRec Corp. AdvantaVentures Inc. AdvantennisCorp. ideablobCorp. BizEquityCorp. GreatExpectationsFranchise Corp. GreatExpectationsInt'l Corp. Total Cash - Beginning of Reporting Period $ 4,990 $ 79,552 $ 990 $ 21,211 $ 90 $ 61,447 $ 93,577 $ 31,350 $ 1,153 $ 4,360 $ 103,977,769 Receipts Receivable Receipts - - - 2,665,072 Class D Interest - - - 190,456 Investment Receipts - - - 2,631 Reimbursements - C/O Sale - - - 147,823 Mgmt Fee - - - 1,566,743 Misc Receipts 548 - 862 127,979 Tax Refund - - - 1,469,206 Payroll Transfer from Non-Debtor A - - - 496,397 Total Receipts - 548 - 862 - - - 6,666,308 Unrealized gain / (loss) on investment (22,312 ) Transfers In / (Out) B - (27 ) - (34,941 ) (23,326 ) - - (6,296 ) Disbursements Salaries & Wages A - - - 1,064,903 Tax & Fringe - - - 389,233 Other Employee Benefits - - - 18,785 401K Funding - - - 20,637 Office Rental - - - 207,587 Business Taxes / Licenses - - - 33,450 Consultant Fees - - - 59,931 PA Sales Tax - - - 418 Parent Funding Fees - - - 163,169 Bank Service Charge - 63 91 590 Telecommunications - - - 18,172 Travel & Entertainment - - - 40,858 Repair, Maintenance & Supplies - - - 171,794 Equipment Rental - - - 12,056 Office Supplies - - - 1,609 Postage - - - 18,531 Utilities - - - 54,296 Other Miscellaneous - 10 120 339 914 51,645 Redi Reserve - Total Disbursements - - - 73 - - 211 - 339 914 2,327,665 Net Cash Flow - 521 - (73 ) - - (34,289 ) (23,326 ) (339 ) (914 ) 4,332,347 Cash - End of Reporting Period $ 4,990 $ 80,074 $ 990 $ 21,138 $ 90 $ 61,447 $ 59,288 $ 8,025 $ 815 $ 3,446 $ 108,287,803 Notes: A. Payroll is funded and distributed out of one account within Advanta Corp. for both the debtor and non-debtor entities. Receipts from non-debtor entities are $829,293 while distributions from non-debtor entities are $496,208. B. Transfers In/Out do not net to zero in total due to an account closure near month-end. The $6,296 check for the balance was not received by December 31, 2009 and was depositedin January MOR-1 United States Bankruptcy Court District of Delaware Chapter 11 In Re: Advanta Corp., et al. Case No. 09-13931 (KJC) Debtors Reporting Period: December 1, 2009 to December 31, CASH DISBURSEMENTS JOURNALS Debtor Case No. Nov Dec Quarterly Disb. Fees Advanta Corp. 09-13931 (KJC) Total Disbursements 457,923 935,860 1,393,783 Less: Transfers to Debtor in Possession Accounts - - - Plus: Estate Disbursements Made by Outside Sources - - - Total Disbursements For Calculating U.S. Trustee Quarterly Fees $ 457,923 $ 935,860 $ 1,393,783 $ 6,500 Debtor Case No. Nov Dec Quarterly Disb. Fees Advanta Shared Services Corp. 09-13934 (KJC) Total Disbursements 152,496 825,810 978,306 Less: Transfers to Debtor in Possession Accounts - - - Plus: Estate Disbursements Made by Outside Sources - - - Total Disbursements For Calculating U.S. Trustee Quarterly Fees $ 152,496 $ 825,810 $ 978,306 $ 4,875 Debtor Case No. Nov Dec Quarterly Disb. Fees Advanta Credit Card Rec Corp. 09-14127 (KJC) Total Disbursements - 73 73 Less: Transfers to Debtor in Possession Accounts - - - Plus: Estate Disbursements Made by Outside Sources - - - Total Disbursements For Calculating U.S. Trustee Quarterly Fees $ - $ 73 $ 73 $ 325 Debtor Case No. Nov Dec Quarterly Disb. Fees Advanta Business Serv Holding Corp. 09-13935 (KJC) Total Disbursements - 80 80 Less: Transfers to Debtor in Possession Accounts - - - Plus: Estate Disbursements Made by Outside Sources - - - Total Disbursements For Calculating U.S. Trustee Quarterly Fees $ - $ 80 $ 80 $ 325 Debtor Case No. Nov Dec Quarterly Disb. Fees BizEquity Corp. 09-14130 (KJC) Total Disbursements - 42,054 42,054 Less: Transfers to Debtor in Possession Accounts - - - Plus: Estate Disbursements Made by Outside Sources - - - Total Disbursements For Calculating U.S. Trustee Quarterly Fees $ - $ 42,054 $ 42,054 $ 650 Debtor Case No. Nov Dec Quarterly Disb. Fees ideablob Corp. 09-14129 (KJC) Total Disbursements 4,575 26,327 30,902 Less: Transfers to Debtor in Possession Accounts - - - Plus: Estate Disbursements Made by Outside Sources - - - Total Disbursements For Calculating U.S. Trustee Quarterly Fees $ 4,575 $ 26,327 $ 30,902 $ 650 Debtor Case No. Nov Dec Quarterly Disb. Fees Great Expectations Franchise Corp. 09-13936 (KJC) Total Disbursements 278 914 1,192 Less: Transfers to Debtor in Possession Accounts - - - Plus: Estate Disbursements Made by Outside Sources - - - Total Disbursements For Calculating U.S. Trustee Quarterly Fees $ 278 $ 914 $ 1,192 $ 325 Debtor Case No. Nov Dec Quarterly Disb. Fees Great Expectations International Inc. 09-13945 (KJC) Total Disbursements 336 339 675 Less: Transfers to Debtor in Possession Accounts - - - Plus: Estate Disbursements Made by Outside Sources - - - Total Disbursements For Calculating U.S. Trustee Quarterly Fees $ 336 $ 339 $ 675 $ 325 Debtor Case No. Nov Dec Quarterly Disb. Fees Total Total Disbursements* 615,608 1,831,457 2,447,065 Less: Transfers to Debtor in Possession Accounts - - - Plus: Estate Disbursements Made by Outside Sources - - - Total Disbursements For Calculating U.S. Trustee Quarterly Fees $ 615,608 $ 1,831,457 $ 2,447,065 $ 13,975 The following debtors have zero disbursements during the period: Debtor Name Debtor Case No. Advanta Service Corp. 09-13932 (KJC) $ 325 Advanta Business Services Corp. 09-13933 (KJC) $ 325 Advanta Mortgage Corp. USA 09-13937 (KJC) $ 325 Advanta Mortgage Holding Company 09-13938 (KJC) $ 325 Advanta Auto Finance Corporation 09-13939 (KJC) $ 325 Advantatennis Corp. 09-13941 (KJC) $ 325 Advanta Investment Corp. 09-13942 (KJC) $ 325 Advanta Advertising Inc. 09-13943 (KJC) $ 325 Advanta Finance Corp. 09-13944 (KJC) $ 325 Advanta Ventures Inc. 09-14125 (KJC) $ 325 Great Expectations Management Corp. 09-13940 (KJC) $ 325 TOTAL FEES $ 17,550 * Disbursements differ from the schedule of cash receipts and disbursements due to payroll disbursements for non-debtor entities of $496,208 as mentioned in note A on MOR-1. MOR-1 UNITED STATES BANKRUPTCY COURT DISTRICT OF DELAWARE In Re: Chapter 11 Advanta Corp., et al. Case No. 09-13931 (KJC) Debtors Reporting Period: December 1, 2009 to December 31, Debtors Statement with Respect to Bank Account Reconciliations, Bank Statements and Bank Accounts For the Period From December 1, 2009 to December 31, 2009 Bank Account Reconciliations The Debtors affirm that bank reconciliations were prepared for all open and active Debtor bank accounts as of December 31, 2009. Bank Statements and Bank Accounts The Debtors affirm that bank statements for all open and active bank accounts are retained by the Debtors.The Debtors affirm that the following bank accounts were opened during the current reporting period: Debtor Bank/Institution Balance at December 31, 2009 Date Opened Advanta Corp. Dreyfus Treasury Prime Cash Management (account #####4719) $ 67,453,577.13 12/22/09 Attached is a list of Debtors’ bank accounts and balances as of December 31, MOR-1a United States Bankruptcy Court District of Delaware In Re: Advanta Corp., et al. Chapter 11 Debtors Case No. 09-13931 (KJC) Reporting Period: December 1, 2009 through December 31, 2009 List of Bank Accounts for Debtor Entities December 31, 2009 Advanta Corp. Accounts Bank Bank Balance Master Concentration (#XXX2271) Republic First Bank $ 9,925,566.02 Accounts Payable (#XXX2328) Republic First Bank 298,552.75 Investment Notes Online Draft (#XXX1593) Republic First Bank 0.01 Investment Notes Batch Checks (#XXX1607) Republic First Bank 2,658.40 Official Check Funding (#XXX1216) Republic First Bank 2,441,755.10 Care Assistance (#XXX2336) Republic First Bank 149,486.36 ACH Taxes (#XXX2344) Republic First Bank 0.01 Utilities Escrow Account (#XXX5890) Republic First Bank 29,000.00 Wachovia Payroll Account (#XXXXXXXXX7257) Wachovia 16,657.21 Wachovia Foreign Exchange Wires (#XXXXXXXXX2709) Wachovia 20,590.66 Total Advanta Corp. 12,884,266.52 Entity Level Accounts Advanta Shared Services Corp. (#XXX3235) Republic First Bank 534,918.29 Advanta Credit Card Receivables Corp. (#XXX3332) Republic First Bank 21,137.70 Advanta Advertising (#XXX3006) Republic First Bank 990.00 Advanta Auto Finance (#XXX3014) Republic First Bank 80,073.66 Advanta Business Services Corp. (#XXX3030) Republic First Bank 842,655.56 Advanta Business Services Holding Corp. (#XXX3049) Republic First Bank 25,196,263.48 Advanta Finance Corp. (#XXX3065) Republic First Bank 4,990.00 Advanta Investment Corp. (#XXX3189) Republic First Bank 4,990.00 Advanta Mortgage Corp. USA (#XXX3200) Republic First Bank 49,990.00 Advanta Mortgage Holding Corp. (#XXX3219) Republic First Bank 90.00 Advanta Service Corp. (#XXX3227) Republic First Bank 1,643.73 Advanta Ventures Inc. (#XXX3391) Republic First Bank 90.00 Advantennis Corp. (#XXX3243) Republic First Bank 61,446.51 BizEquity Corp. (#XXX3286) Republic First Bank 8,024.56 ideablob Corp. (#XXX3251) Republic First Bank 59,288.29 Great Expectations Int'l Inc. (#XXXXXXX3439) PNC 814.72 Great Expectations Franchise Corp. (#XXXXXX3471) PNC 3,445.60 Total Entity Level 26,870,852.10 Ending Bank Cash Balance $ 39,755,118.62 Investment Accounts (all Advanta Corp.) CRA Advisors (#XXXXXXX5289) $ 1,079,107.50 Dreyfus Fund 761 (#####4719) 67,453,577.13 Total Investment Accounts $ 68,532,684.63 Ending Cash & Investments $ 108,287,803.25 MOR-1a United States Bankruptcy Court District of Delaware In Re:Advanta Corp., et al. Chapter 11 Debtors Case No. 09-13931 (KJC) Reporting Period: December 1, 2009 to December 31, 2009 Schedule of Section 327 Professional Fees and Expenses Paid Check Amount Paid Year-To-Date Payee Period Covered Amount Approved Payor Number Date Fees Expenses Fees Expenses No payments during reporting period MOR-1b United States Bankruptcy Court District of Delaware Chapter 11 In Re: Advanta Corp., et al. Case No. 09-13931 (KJC) Debtors Reporting Period: December 1, 2009 through December 31, 2009 INCOME STATEMENTS FOR THE MONTH ENDED DECEMBER 31, 2009 (Unaudited) (In thousands) Advanta Corp. Advanta Business Services Holding Corp. Advanta Business Services Corp. Advanta Shared Services Corp. Advanta Service Corp. Advanta Advertising Inc. Advantennis Corp. Advanta Investment Corp. Advanta Mortgage Holding Co. Net interest income $ 27 $ 21 $ 0 $ 0 $ 0 $ 0 $ 0 $ 0 $ 0 Provision for credit losses 0 0 0 0 0 0 0 0 0 Net interest income after provision for credit losses 27 21 0 0 0 0 0 0 0 Noninterest revenues (losses): Securitization income (loss) 0 2,166 0 0 0 0 0 0 0 Other revenues, net: Insurance revenues, net 0 0 0 0 0 0 0 0 0 Equity in earnings of subs (81,319 ) 0 0 0 0 (2,221 ) 0 0 1 Intercompany management fees 51 0 0 1,958 0 0 0 0 0 Other noninterest revenue 19 0 0 0 0 0 0 0 0 Total other revenues, net (81,249 ) 0 0 1,958 0 (2,221 ) 0 0 1 Total noninterest revenues (losses) (81,249 ) 2,166 0 1,958 0 (2,221 ) 0 0 1 Operating expenses: Personnel expense (1,453 ) 0 0 538 0 0 0 0 0 External processing 0 0 0 (10 ) 0 0 0 0 0 Advertising expense 0 0 0 7 0 0 221 0 0 Postage expense 1 0 0 1 0 0 0 0 0 Professional fees 0 0 0 75 0 0 0 0 0 Consultant fees (2 ) 0 0 11 0 0 0 0 0 Equipment expense 8 0 0 200 0 0 0 0 0 Telephone expense 5 0 0 12 0 0 0 0 0 Occupancy expense 0 0 0 660 0 0 0 0 0 Intercompany servicing fees 1,535 0 0 0 0 0 0 0 0 Other expenses 180 0 0 (330 ) 0 0 2,000 0 0 Total operating expenses 273 0 0 1,164 1 0 2,221 0 0 Reorg. exp. - Professional fees (A) 1,126 0 0 100 0 0 0 0 0 Reorg. exp. - Severance 338 0 0 (2 ) 0 0 0 0 0 Reorg. exp. - Trustee quarterly fees 4 0 0 0 0 0 0 0 0 Reorg. exp. - Other 5 0 0 0 0 0 0 0 0 Reorganization items 1,474 0 0 98 0 0 0 0 0 Pretax income (loss) (82,969 ) 2,187 0 695 (1 ) (2,221 ) (2,221 ) 0 1 Income tax expense (benefit) (50,272 ) 0 0 0 0 0 0 0 0 Net income (loss) $ (32,696 ) $ 2,187 $ 0 $ 695 $ (1 ) $ (2,221 ) $ (2,221 ) $ 0 $ 1 Note: The Income Statements were prepared on an accrual basis and include the financial results for the Debtor entities. The statements do not eliminate intercompany revenues, costs or management fees. These Income Statements do not include the financial results of non-debtor entities controlled by the Debtors and therefore, do not represent the consolidated financial results of Advanta Corp. (A) Reorg. exp. - Professional fees for Advanta Shared Services Corp. include an estimated $54 thousand of audit fees paid on behalf of non-debtor subsidiaries of Advanta Corp., which are reimbursed via intercompany management fees. MOR-2a United States Bankruptcy Court District of Delaware Chapter 11 In Re: Advanta Corp., et al. Case No. 09-13931 (KJC) Debtors Reporting Period: December 1, 2009 through December 31, 2009 INCOME STATEMENTS FOR THE MONTH ENDED DECEMBER 31, 2009 (Unaudited) (In thousands) Advanta Auto Finance Corp. Advanta Mortgage Corp. USA Advanta Finance Corp. Advanta Credit Card Rec. Corp. Advanta Ventures Inc. BizEquity Corp. ideablob Corp. Great Expectations Int'l Inc. Great Expectations Franchise Corp. Great Expectations Mgmt. Corp. Net interest income $ 0 $ 0 $ 0 $ 662 $ 0 $ 0 $ 0 $ 0 $ 0 $ 0 Provision for credit losses 0 0 0 (1,175 ) 0 0 0 0 0 0 Net interest income after provision for credit losses 0 0 0 1,837 0 0 0 0 0 0 Noninterest revenues (losses): Securitization income (loss) 0 0 0 0 0 0 0 0 0 0 Other revenues, net: Insurance revenues, net 0 0 0 4 0 0 0 0 0 0 Equity in earnings of subs 0 0 0 0 (148 ) 0 0 (1 ) 0 0 Intercompany management fees 0 0 0 0 0 0 0 0 0 0 Other noninterest revenue 1 0 0 6 0 0 0 0 0 0 Total other revenues, net 1 0 0 10 (148 ) 0 0 (1 ) 0 0 Total noninterest revenues (losses) 1 0 0 10 (148 ) 0 0 (1 ) 0 0 Operating expenses: Personnel expense 0 0 0 0 0 (26 ) (92 ) 0 0 0 External processing 0 0 0 0 0 0 0 0 1 0 Advertising expense 0 0 0 0 0 (3 ) (0 ) 0 0 0 Postage expense 0 0 0 0 0 0 0 0 0 0 Professional fees 0 0 0 0 0 0 0 0 0 0 Consultant fees 0 0 0 0 0 14 1 0 0 0 Equipment expense 0 0 0 0 0 48 0 0 0 0 Telephone expense 0 0 0 0 0 0 (1 ) 0 0 0 Occupancy expense 0 0 0 0 0 0 0 0 0 0 Intercompany servicing fees 0 0 0 165 0 0 0 0 0 0 Other expenses 0 0 0 0 0 52 (2 ) 0 0 0 Total operating expenses 0 0 0 165 0 84 (93 ) 0 1 0 Reorg. exp. - Professional fees 0 0 0 0 0 0 0 0 0 0 Reorg. exp. - Severance 0 0 0 0 0 60 97 0 0 0 Reorg. exp. - Trustee quarterly fees 0 0 0 0 0 0 0 0 0 0 Reorg. exp. - Other 0 0 0 0 0 0 0 0 0 0 Reorganization items 0 0 0 0 0 60 97 0 0 0 Pretax income (loss) 1 0 0 1,682 (148 ) (144 ) (4 ) (1 ) (1 ) 0 Income tax expense (benefit) 0 0 0 0 0 0 0 0 0 0 Net income (loss) $ 1 $ 0 $ 0 $ 1,682 $ (148 ) $ (144 ) $ (4 ) $ (1 ) $ (1 ) $ 0 Note: The Income Statements were prepared on an accrual basis and include the financial results for the Debtor entities. The statements do not eliminate intercompany revenues, costs or management fees. These Income Statements do not include the financial results of non-debtor entities controlled by the Debtors and therefore, do not represent the consolidated financial results of Advanta Corp. MOR-2a United States Bankruptcy Court District of Delaware Chapter 11 In Re: Advanta Corp., et al. Case No. 09-13931 (KJC) Debtors Reporting Period: December 1, 2009 through December 31, 2009 INCOME STATEMENTS FOR THE PERIOD FROM PETITION DATE THROUGH DECEMBER 31, 2009 (Unaudited) (In thousands) Advanta Corp. Advanta Business Services Holding Corp. Advanta Business Services Corp. Advanta Shared Services Corp. Advanta Service Corp. Advanta Advertising Inc. Advantennis Corp. Advanta Investment Corp. Advanta Mortgage Holding Co. Interest income $ 106 33 0 $ 0 0 0 0 0 0 Interest expense 0 0 0 0 0 0 0 0 0 Net interest income $ 106 $ 33 $ 0 $ 0 $ 0 $ 0 $ 0 $ 0 $ 0 Provision for credit losses 0 0 0 0 0 0 0 0 0 Net interest income after provision for credit losses 106 33 0 0 0 0 0 0 0 Noninterest revenues (losses): Securitization income (loss) 0 2,050 0 0 0 0 0 0 0 Other revenues, net: Insurance revenues, net 0 0 0 0 0 0 0 0 0 Equity in earnings of subs (102,226 ) 22 0 0 0 (2,383 ) 0 (0 ) 1 Intercompany management fees 91 0 0 3,259 0 0 0 0 0 Other noninterest revenue 20 0 23 0 0 0 0 0 0 Total other revenues, net (102,115 ) 22 23 3,259 0 (2,383 ) 0 (0 ) 1 Total noninterest revenues (losses) (102,115 ) 2,073 23 3,259 0 (2,383 ) 0 (0 ) 1 Operating expenses: Personnel expense (781 ) 0 0 784 0 0 0 0 0 External processing 0 0 0 (6 ) 0 0 0 0 0 Advertising expense 1 0 0 7 0 0 383 0 0 Postage expense 1 0 0 1 0 0 0 0 0 Professional fees 0 0 0 117 0 0 0 0 0 Consultant fees 102 0 0 14 0 0 0 0 0 Equipment expense 8 0 0 261 0 0 0 0 0 Telephone expense 5 0 0 13 0 0 0 0 0 Occupancy expense 0 0 0 735 0 0 0 0 0 Intercompany servicing fees 2,512 0 0 0 0 0 0 0 0 Other expenses 334 0 0 361 0 0 2,000 0 0 Total operating expenses 2,183 0 0 2,288 1 0 2,383 0 0 Reorg. exp. - Professional fees (A) 1,651 0 0 200 0 0 0 0 0 Reorg. exp. - Severance 520 0 0 76 0 0 0 0 0 Reorg. exp. - Trustee quarterly fees 8 0 0 0 0 0 0 0 0 Reorg. exp. - Other 5 0 0 0 0 0 0 0 0 Reorganization items 2,184 0 0 276 0 0 0 0 0 Pretax income (loss) (106,376 ) 2,106 22 695 (1 ) (2,383 ) (2,383 ) (0 ) 1 Income tax expense (benefit) (50,272 ) 0 0 0 0 0 0 0 0 Net income (loss) $ (56,104 ) $ 2,106 $ 22 $ 695 $ (1 ) $ (2,383 ) $ (2,383 ) $ (0 ) $ 1 Note: The Income Statements were prepared on an accrual basis and include the financial results for the Debtor entities. The statements do not eliminate intercompany revenues, costs or management fees. These Income Statements do not include the financial results of non-debtor entities controlled by the Debtors and therefore, do not represent the consolidated financial results of Advanta Corp. (A) Reorg. exp. - Professional fees for Advanta Shared Services Corp. include an estimated $108 thousand of audit fees paid on behalf of non-debtor subsidiaries of Advanta Corp., which are reimbursed via intercompany management fees. MOR-2b United States Bankruptcy Court District of Delaware Chapter 11 In Re: Advanta Corp., et al. Case No. 09-13931 (KJC) Debtors Reporting Period: December 1, 2009 through December 31, 2009 INCOME STATEMENTS FOR THE PERIOD FROM PETITION DATE THROUGH DECEMBER 31, 2009 (Unaudited) (In thousands) Advanta Auto Finance Corp. Advanta Mortgage Corp. USA Advanta Finance Corp. Advanta Credit Card Rec. Corp. Advanta Ventures Inc. BizEquity Corp. ideablob Corp. Great Expectations Int'l Inc. Great Expectations Franchise Corp. Great Expectations Mgmt. Corp. Interest income 0 0 0 662 0 0 0 0 0 0 Interest expense 0 0 0 53 0 0 0 0 0 0 Net interest income $ 0 $ 0 $ 0 $ 609 $ 0 $ 0 $ 0 $ 0 $ 0 $ 0 Provision for credit losses 0 0 0 612 0 0 0 0 0 0 Net interest income after provision for credit losses 0 0 0 (2 ) 0 0 0 0 0 0 Noninterest revenues (losses): Securitization income (loss) 0 0 0 0 0 0 0 0 0 0 Other revenues, net: Insurance revenues, net 0 0 0 8 0 0 0 0 0 0 Equity in earnings of subs 0 0 0 0 (206 ) 0 0 (1 ) 0 0 Intercompany management fees 0 0 0 0 0 0 0 0 0 0 Other noninterest revenue 1 0 0 5 0 0 0 0 0 0 Total other revenues, net 1 0 0 14 (206 ) 0 0 (1 ) 0 0 Total noninterest revenues (losses) 1 0 0 14 (206 ) 0 0 (1 ) 0 0 Operating expenses: Personnel expense 0 0 0 0 0 (21 ) (79 ) 0 0 0 External processing 0 0 0 0 0 0 0 1 1 0 Advertising expense 0 0 0 0 0 2 0 0 0 0 Postage expense 0 0 0 0 0 0 0 0 0 0 Professional fees 0 0 0 0 0 0 0 0 0 0 Consultant fees 0 0 0 0 0 22 1 0 0 0 Equipment expense 0 0 0 0 0 62 0 0 0 0 Telephone expense 0 0 0 0 0 0 (1 ) 0 0 0 Occupancy expense 0 0 0 0 0 0 0 0 0 0 Intercompany servicing fees 0 0 0 224 0 0 0 0 0 0 Other expenses 0 0 0 0 0 55 7 0 0 0 Total operating expenses 0 0 0 224 0 121 (71 ) 1 1 0 Reorg. exp. - Professional fees 0 0 0 0 0 0 0 0 0 0 Reorg. exp. - Severance 0 0 0 0 0 60 97 0 0 0 Reorg. exp. - Trustee quarterly fees 0 0 0 0 0 0 0 0 0 0 Reorg. exp. - Other 0 0 0 0 0 0 0 0 0 0 Reorganization items 0 0 0 0 0 60 97 0 0 0 Pretax income (loss) 1 0 0 (213 ) (206 ) (180 ) (26 ) (2 ) (1 ) 0 Income tax expense (benefit) 0 0 0 0 0 0 0 0 0 0 Net income (loss) $ 1 $ 0 $ 0 $ (213 ) $ (206 ) $ (180 ) $ (26 ) $ (2 ) $ (1 ) $ 0 Note: The Income Statements were prepared on an accrual basis and include the financial results for the Debtor entities. The statements do not eliminate intercompany revenues, costs or management fees. These Income Statements do not include the financial results of non-debtor entities controlled by the Debtors and therefore, do not represent the consolidated financial results of Advanta Corp. MOR-2b United States Bankruptcy Court District of Delaware Chapter 11 In Re: Advanta Corp., et al. Case No. 09-13931 (KJC) Debtors Reporting Period: December 1, 2009 through December 31, 2009 BALANCE SHEETS AS OF DECEMBER 31, 2009 (Unaudited) (In thousands) Advanta Corp. Advanta Business Services Holding Corp. Advanta Business Services Corp. Advanta Shared Services Corp. Advanta Service Corp. Advanta Advertising Inc. Advantennis Corp. Advanta Investment Corp. Advanta Mortgage Holding Co. ASSETS Cash: Intercompany cash $ 24 $ 0 $ 0 $ 0 $ 0 $ 0 $ 0 $ 0 $ 0 External cash 9,576 25,387 843 677 2 1 61 5 0 Total cash 9,599 25,387 843 677 2 1 61 5 0 Intercompany restricted interest-bearing deposits 1,200 0 0 0 0 0 0 0 0 Investments available for sale 70,670 0 0 0 0 0 0 0 0 Receivables, net 1,587 0 0 0 0 0 0 0 0 Accounts receivable from securitizations 0 7,052 0 0 0 0 0 0 0 Premises and equipment: Premises and equipment, gross 520 0 0 18,107 653 0 0 0 0 Accumulated depreciation (358 ) 0 0 (11,516 ) (638 ) 0 0 0 0 Premises and equipment, net 162 0 0 6,591 15 0 0 0 0 Other assets: Investment in subsidiaries (117,850 ) 5,605 0 0 0 (16,262 ) 0 52 19,874 Intercompany assets 2,175 0 0 0 0 0 0 0 0 Intercompany receivables 215,059 0 15,774 3,730 190 0 (0 ) 711 0 Tax assets 21,048 26,616 5,418 1,158 5,071 0 4,276 850 0 Other assets 49,458 0 0 5,535 0 0 0 0 0 Total other assets 169,891 32,220 21,193 10,423 5,261 (16,262 ) 4,276 1,613 19,874 Total assets $ 253,110 $ 64,660 $ 22,035 $ 17,690 $ 5,278 $ (16,261 ) $ 4,338 $ 1,618 $ 19,874 LIABILITIES NOT SUBJECT TO COMPROMISE Intercompany line of credit payable $ 0 $ 25,000 $ 0 $ 0 $ 0 $ 0 $ 0 $ 0 $ 0 Intercompany advance payables 0 0 0 0 0 0 0 0 0 Other liabilities 2,107 0 0 529 0 0 0 0 0 Total liabilities not subject to compromise 2,107 25,000 0 529 0 0 0 0 0 LIABILITIES SUBJECT TO COMPROMISE Debt 133,277 0 0 0 0 0 0 0 0 Intercompany line of credit payable 0 0 0 537 0 0 3,212 0 0 Subordinated debt payable to preferred securities trust 92,290 0 0 0 0 0 0 0 0 Other liabilities: Intercompany accrued interest payable 0 0 0 0 0 0 0 0 0 Intercompany advance payables 54 34,906 6 12,225 27,438 2,006 17,388 19,566 7,025 Current income taxes payable 31,673 12,942 16,372 961 747 0 0 21,348 2,263 Unrecognized tax benefits 14,886 0 0 0 0 0 0 0 0 Other liabilities 32,849 0 53 2,254 2 0 0 0 0 Total other liabilities 79,463 47,848 16,431 15,440 28,187 2,006 17,388 40,913 9,288 Total liabilities subject to compromise 305,030 47,848 16,431 15,977 28,187 2,006 20,600 40,913 9,288 Total liabilities 307,136 72,848 16,431 16,505 28,187 2,006 20,600 40,913 9,288 Stockholders' equity (54,027 ) (8,188 ) 5,605 1,185 (22,909 ) (18,267 ) (16,262 ) (39,295 ) 10,586 Total liabilities and equity $ 253,110 $ 64,660 $ 22,035 $ 17,690 $ 5,278 $ (16,261 ) $ 4,338 $ 1,618 $ 19,874 Note: The Balance Sheets were prepared on an accrual basis and include the financial results of the Debtor entities. The Statements do not eliminate intercompany assets, intercompany liabilities or investments in subsidiaries. These Balance Sheets do not include the financial results of non-debtor entities controlled by the Debtors and therefore, do not represent the consolidated financial results of Advanta Corp. Intercompany receivables on the Balance Sheets of the Debtors are not reduced by a reserve for uncollectible amounts. The full amounts of intercompany receivables may not be collectible. MOR-3a United States Bankruptcy Court District of Delaware Chapter 11 In Re: Advanta Corp., et al. Case No. 09-13931 (KJC) Debtors Reporting Period: December 1, 2009 through December 31, 2009 BALANCE SHEETS AS OF DECEMBER 31, 2009 (Unaudited) (In thousands) Advanta Auto Finance Corp. Advanta Mortgage Corp. USA Advanta Finance Corp. Advanta Credit Card Rec. Corp. Advanta Ventures Inc. BizEquity Corp. ideablob Corp. Great Expectations Int'l Inc. Great Expectations Franchise Corp. Great Expectations Mgmt. Corp. ASSETS Cash: Intercompany cash $ 0 $ 0 $ 0 $ 0 $ 0 $ 0 $ 0 $ 0 $ 0 $ 0 External cash 80 50 5 21 0 17 79 1 3 0 Total cash 80 50 5 21 0 17 79 1 3 0 Intercompany restricted interest-bearing deposits 0 0 0 0 0 0 0 0 0 0 Investments available for sale 0 0 0 0 0 0 0 0 0 0 Receivables, net 0 0 0 36,986 0 0 0 0 0 0 Accounts receivable from securitizations 0 0 0 0 0 0 0 0 0 0 Premises and equipment: Premises and equipment, gross 0 0 0 0 0 36 0 0 0 0 Accumulated depreciation 0 0 0 0 0 (16 ) 0 0 0 0 Premises and equipment, net 0 0 0 0 0 20 0 0 0 0 Other assets: Investment in subsidiaries 0 48,069 0 0 (18,626 ) 0 0 3 0 0 Intercompany assets 0 0 0 0 0 0 0 0 0 0 Intercompany receivables 6 0 44,468 0 0 0 (51 ) 0 0 0 Tax assets 430 22,311 6,634 5,544 0 0 0 0 0 0 Other assets 0 0 0 417 0 0 0 0 0 0 Total other assets 436 70,380 51,102 5,961 (18,626 ) 0 (51 ) 3 0 0 Total assets $ 516 $ 70,430 $ 51,107 $ 42,968 $ (18,626 ) $ 37 $ 29 $ 4 $ 3 $ 0 LIABILITIES NOT SUBJECT TO COMPROMISE Intercompany line of credit payable $ 0 $ 0 $ 0 $ 0 $ 0 $ 0 $ 0 $ 0 $ 0 $ 0 Intercompany advance payables 0 0 0 224 0 65 0 0 0 0 Other liabilities 0 0 0 0 0 66 81 0 0 0 Total liabilities not subject to compromise 0 0 0 224 0 131 81 0 0 0 LIABILITIES SUBJECT TO COMPROMISE Debt 0 0 0 0 0 0 0 0 0 0 Intercompany line of credit payable 0 0 0 35,596 0 137 15,099 0 0 0 Subordinated debt payable to preferred securities trust 0 0 0 0 0 0 0 0 0 0 Other liabilities: Intercompany accrued interest payable 0 0 0 0 0 0 0 0 0 0 Intercompany advance payables 3 46,357 965 10,525 0 2,099 1,060 0 0 0 Current income taxes payable 1,336 2,027 1,775 0 0 0 0 0 0 0 Unrecognized tax benefits 0 0 0 0 0 0 0 0 0 0 Other liabilities 0 1,350 299 0 0 56 28 0 0 0 Total other liabilities 1,339 49,733 3,038 10,525 0 2,155 1,088 0 0 0 Total liabilities subject to compromise 1,339 49,733 3,038 46,121 0 2,292 16,187 0 0 0 Total liabilities 1,339 49,733 3,038 46,345 0 2,423 16,268 0 0 0 Stockholders' equity (823 ) 20,697 48,069 (3,377 ) (18,626 ) (2,387 ) (16,240 ) 4 3 0 Total liabilities and equity $ 516 $ 70,430 $ 51,107 $ 42,968 $ (18,626 ) $ 37 $ 29 $ 4 $ 3 $ 0 Note: The Balance Sheets were prepared on an accrual basis and include the financial results of the Debtor entities. The Statements do not eliminate intercompany assets, intercompany liabilities or investments in subsidiaries. These Balance Sheets do not include the financial results of non-debtor entities controlled by the Debtors and therefore, do not represent the consolidated financial results of Advanta Corp. Intercompany receivables on the Balance Sheets of the Debtors are not reduced by a reserve for uncollectible amounts. The full amounts of intercompany receivables may not be collectible. MOR-3a United States Bankruptcy Court District of Delaware Chapter 11 In Re: Advanta Corp., et al. Case No. 09-13931 (KJC) Debtors Reporting Period: December 1, 2009 through December 31, 2009 BALANCE SHEETS AS OF PETITION DATE (Unaudited) (In thousands) Advanta Corp. Advanta Business Services Holding Corp. Advanta Business Services Corp. Advanta Shared Services Corp. Advanta Service Corp. Advanta Advertising Inc. Advantennis Corp. Advanta Investment Corp. Advanta Mortgage Holding Co. ASSETS Cash: Intercompany cash $ 1,661 $ 0 $ 0 $ 23 $ 0 $ 0 $ 0 $ 0 $ 0 External cash 19,025 6 820 343 2 1 61 5 0 Total cash 20,686 6 820 366 2 1 61 5 0 Intercompany restricted interest-bearing deposits 1,258 0 0 0 0 0 0 0 0 Investments available for sale 78,254 0 0 0 0 0 0 0 0 Receivables, net 1,580 0 0 0 0 0 0 0 0 Accounts receivable from securitizations 0 5,350 0 0 0 0 0 0 0 Premises and equipment: Premises and equipment, gross 516 0 0 17,763 653 0 0 0 0 Accumulated depreciation (350 ) 0 0 (11,385 ) (638 ) 0 0 0 0 Premises and equipment, net 167 0 0 6,378 16 0 0 0 0 Other assets: Investment in subsidiaries (16,176 ) 5,582 0 0 0 (13,879 ) 0 52 19,873 Intercompany assets 2,445 0 0 0 0 0 0 0 0 Intercompany receivables 197,621 0 15,774 1,293 190 0 0 711 0 Tax assets 0 26,616 5,418 1,158 5,071 0 4,276 850 0 Other assets 49,674 0 0 8,167 0 0 2,383 0 0 Total other assets 233,564 32,198 21,193 10,617 5,261 (13,879 ) 6,659 1,613 19,873 Total assets $ 335,508 $ 37,554 $ 22,013 $ 17,362 $ 5,279 $ (13,878 ) $ 6,721 $ 1,618 $ 19,873 LIABILITIES SUBJECT TO COMPROMISE Debt $ 133,277 $ 0 $ 0 $ 0 $ 0 $ 0 $ 0 $ 0 $ 0 Intercompany line of credit payable 0 0 0 1,486 0 0 3,210 0 0 Subordinated debt payable to preferred securities trust 92,290 0 0 0 0 0 0 0 0 Other liabilities: Intercompany accrued interest payable 0 0 0 1 0 0 2 0 0 Intercompany advance payables 34 34,906 6 12,225 27,438 2,006 17,388 19,566 7,025 Current income taxes payable 59,439 12,942 16,372 961 747 0 0 21,348 2,263 Unrecognized tax benefits 14,886 0 0 0 0 0 0 0 0 Other liabilities 34,644 0 53 2,199 2 0 0 0 0 Total other liabilities 109,004 47,848 16,431 15,386 28,187 2,006 17,390 40,913 9,288 Total liabilities subject to compromise 334,570 47,848 16,431 16,872 28,187 2,006 20,600 40,913 9,288 Stockholders' equity 938 (10,294 ) 5,582 490 (22,908 ) (15,884 ) (13,879 ) (39,295 ) 10,585 Total liabilities and equity $ 335,508 $ 37,554 $ 22,013 $ 17,362 $ 5,279 $ (13,878 ) $ 6,721 $ 1,618 $ 19,873 Note: The Balance Sheets were prepared on an accrual basis and include the financial results for the Debtor entities. The statements do not eliminate intercompany assets, intercompany liabilities or investments in subsidiaries. These Balance Sheets do not include the financial results of non-debtor entities controlled by the Debtors and therefore, do not represent the consolidated financial results of Advanta Corp. Intercompany receivables on the Balance Sheets of the Debtors are not reduced by a reserve for uncollectible amounts. The full amounts of intercompany receivables may not be collectible. MOR-3b United States Bankruptcy Court District of Delaware Chapter 11 In Re: Advanta Corp., et al. Case No. 09-13931 (KJC) Debtors Reporting Period: December 1, 2009 through December 31, 2009 BALANCE SHEETS AS OF PETITION DATE (Unaudited) (In thousands) Advanta Auto Finance Corp. Advanta Mortgage Corp. USA Advanta Finance Corp. Advanta Credit Card Rec. Corp. Advanta Ventures Inc. BizEquity Corp. ideablob Corp. Great Expectations Int'l Corp. Great Expectations Franchise Corp. Great Expectations Mgmt. Corp. ASSETS Cash: Intercompany cash $ 2 $ 0 $ 0 $ 0 $ 0 $ 0 $ 0 $ 0 $ 0 $ 0 External cash 78 50 5 21 0 (10 ) 57 1 5 0 Total cash 79 50 5 21 0 (10 ) 57 1 5 0 Intercompany restricted interest-bearing deposits 0 0 0 0 0 0 0 0 0 0 Investments available for sale 0 0 0 0 0 0 0 0 0 0 Receivables, net 0 0 0 40,286 0 0 0 0 0 0 Accounts receivable from securitizations 0 0 0 0 0 0 0 0 0 0 Premises and equipment: Premises and equipment, gross 0 0 0 0 0 119 0 0 0 0 Accumulated depreciation 0 0 0 0 0 (47 ) 0 0 0 0 Premises and equipment, net 0 0 0 0 0 72 0 0 0 0 Other assets: Investment in subsidiaries 0 48,069 0 0 (18,420 ) 0 0 5 0 0 Intercompany assets 0 0 0 0 0 0 0 0 0 0 Intercompany receivables 6 0 44,468 0 0 0 0 0 0 0 Tax assets 430 22,311 6,634 5,544 0 0 0 0 0 0 Other assets 0 0 0 458 0 10 0 0 0 0 Total other assets 436 70,380 51,102 6,002 (18,420 ) 10 0 5 0 0 Total assets $ 515 $ 70,430 $ 51,107 $ 46,309 $ (18,420 ) $ 72 $ 57 $ 6 $ 5 $ 0 LIABILITIES SUBJECT TO COMPROMISE Debt $ 0 $ 0 $ 0 $ 0 $ 0 $ 0 $ 0 $ 0 $ 0 $ 0 Intercompany line of credit payable 0 0 0 40,402 0 137 15,072 0 0 0 Subordinated debt payable to preferred securities trust 0 0 0 0 0 0 0 0 0 0 Other liabilities: Intercompany accrued interest payable 0 0 0 4 0 0 27 0 0 0 Intercompany advance payables 3 46,357 965 9,068 0 2,052 1,060 0 0 0 Current income taxes payable 1,336 2,027 1,775 0 0 0 0 0 0 0 Unrecognized tax benefits 0 0 0 0 0 0 0 0 0 0 Other liabilities 0 1,350 299 0 0 89 113 0 0 0 Total other liabilities 1,339 49,733 3,038 9,071 0 2,141 1,199 0 0 0 Total liabilities subject to compromise 1,339 49,733 3,038 49,474 0 2,278 16,271 0 0 0 Stockholders' equity (824 ) 20,697 48,069 (3,165 ) (18,420 ) (2,206 ) (16,214 ) 6 5 0 Total liabilities and equity $ 515 $ 70,430 $ 51,107 $ 46,309 $ (18,420 ) $ 72 $ 57 $ 6 $ 5 $ 0 Note: The Balance Sheets were prepared on an accrual basis and include the financial results for the Debtor entities. The statements do not eliminate intercompany assets, intercompany liabilities or investments in subsidiaries. These Balance Sheets do not include the financial results of non-debtor entities controlled by the Debtors and therefore, do not represent the consolidated financial results of Advanta Corp. Intercompany receivables on the Balance Sheets of the Debtors are not reduced by a reserve for uncollectible amounts. The full amounts of intercompany receivables may not be collectible. MOR-3b UNITED STATES BANKRUPTCY COURT DISTRICT OF DELAWARE In Re: Chapter 11 Advanta Corp., et al. Case No. 09-13931 (KJC) Debtors Reporting Period: December 1, 2009 to December 31, Declaration Regarding the Status of Post Petition Taxes of the Debtors December 31, 2009 Philip M.
